        Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 1 of 7               FILED
                                                                           2020 Jul-31 PM 01:35
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

David Barclay,                               Case No.:

                 Plaintiff,

      vs.                                    COMPLAINT

US Bank Home Mortgage,
a foreign corporation,                       JURY TRIAL DEMAND

                 Defendant.




      NOW COMES THE PLAINTIFF, DAVID BARCLAY, BY AND

THROUGH COUNSEL, Matthew Landreau, Esq. and for his Complaint against the

Defendant, pleads as follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).




                                         1
     Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 2 of 7




                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Irondale, Jefferson County, Alabama.

4. Venue is proper in the Northern District of Alabama, Southern Division.



                                 PARTIES

5. Plaintiff is a natural person residing in City of Irondale, Jefferson County,

   Alabama.

6. The Defendant to this lawsuit is US Bank Home Mortgage, (“USBHM”)

   which is a foreign corporation, that conducts business in the state of Alabama.

7. Equifax Information Services, LLC ("Equifax") is not a party to this suit as

   Plaintiff and Equifax have settled separately.


                       GENERAL ALLEGATIONS

8. USBHM is inaccurately reporting its tradeline (“Errant Tradeline”) with

   erroneous scheduled monthly payment amount of $678.00 on Plaintiff’s

   Equifax credit disclosure.

9. The account reflected by the Errant Tradeline is closed with $0.00 balance.

   Plaintiff no longer has an obligation nor the right to make monthly payments

   to USBHM such as to bring the account current.



                                      2
     Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 3 of 7




10.The Errant Tradeline should be reported by USBHM with a monthly payment

   of $0.00. Per credit reporting industry standard and the Credit Reporting

   Resource Guide, which is the credit reporting manual created by the three

   major credit bureaus, no furnisher may report a monthly payment on a closed

   account. The current reporting is false and misleading.

11.On January 1, 2020, Plaintiff obtained his Equifax credit disclosure. While

   reviewing his credit disclosure, Plaintiff noticed the Errant Tradeline

   inaccurately reporting with erroneous monthly payment amount.

12.On or about January 3, 2020, Plaintiff submitted a letter to Equifax, disputing

   the Errant Tradeline.

13.In his dispute letter, Plaintiff explained that he does not owe the recurring

   payment reflected by the Errant Tradeline. Plaintiff no longer has an

   obligation to make monthly payments to USBHM. Plaintiff asked Equifax to

   report the Errant Tradeline with the monthly payment amount of $0.00.

14.Equifax forwarded Plaintiff’s consumer dispute to USBHM.

15.USBHM received Plaintiff’s consumer dispute from Equifax.

16.USBHM did not consult the Credit Reporting Resource Guide as part of its

   investigation of Plaintiff’s dispute.

17.Plaintiff had not received Equifax’s investigation results. Therefore, on March

   13, 2020, Plaintiff obtained his Equifax credit disclosure, which showed that


                                           3
     Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 4 of 7




   USBHM failed or refused to report the scheduled monthly payment as $0.00

   on the Errant Tradeline.

18.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

   et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

   experienced undue stress and anxiety due to Defendants’ failure to correct the

   errors in his credit file or improve his financial situation by obtaining new or

   more favorable credit terms as a result of the Defendants’ violations of the

   FCRA.

                                  COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY USBHM

19. Plaintiff realleges the above paragraphs as if recited verbatim.

20.After being informed by Equifax of Plaintiff’s consumer dispute of the

   scheduled monthly payment amount, USBHM negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

21.USBHM negligently failed to review all relevant information available to it

   and provided by Equifax in conducting its reinvestigation as required by 15

   USC 1681s-2(b) and failed to direct Equifax to report the Errant Tradeline

   with a $0.00 monthly payment amount.



                                       4
        Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 5 of 7




   22.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with Equifax, to which it is reporting such

      tradeline.

   23.As a direct and proximate cause of USBHM’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   24.USBHM is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   25.Plaintiff has a private right of action to assert claims against USBHM arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant USBHM for damages, costs, interest, and attorneys’ fees.

                                     COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        USBHM

   26. Plaintiff realleges the above paragraphs as if recited verbatim.

   27.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, USBHM willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.
                                          5
        Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 6 of 7




   28.USBHM willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   29.As a direct and proximate cause of USBHM’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   30.USBHM is liable to Plaintiff for either statutory damages or actual damages

      he has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and he may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant USBHM for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.


                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: July 31, 2020




                                          6
Case 2:20-cv-01091-AMM Document 1 Filed 07/31/20 Page 7 of 7




                                 By: /s/Matthew Landreau
                                 Matthew Landreau
                                 Bar Number 4710-A22L
                                 22142 West Nine Mile Road
                                 Southfield, MI 48033
                                 Telephone: (248) 353-2882
                                 Facsimile: (248) 353-4840
                                 E-mail: matt@crlam.com
                                 Attorneys for Plaintiff,
                                 David Barclay




                             7
